Case 2:18-mj-02881-DUTY Document 9-2 Filed 01/16/19 Page 1 of 3 Page ID #:718



  1   John K Rubiner, State Bar No. 155208
      BARTON, KLUGMAN AND OETTING LLP
  2   350 South Grand Avenue, Suite 2200
      Los Angeles, CA 90071
  3   Telephone: (213) 621-4000
      Facsimile: (213) 617-1832
  4   Email: jrubiner@bkolaw.com
  5   Attorneys for Trustee
      ANNE HAWKINS
  6
  7
                            UNITED STATES DISTRICT COURT
  8
             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  9
 10   UNITED STATES OF AMERICA,                 Case No. 2:18-mj-02881
 11                       Plaintiff,            Hon. Rozella A. Oliver, Ctrm. 590
 12         v.                                  DECLARATION OF JOHN K.
 13   Any and All Funds in USAA Savings         RUBINER IN SUPPORT OF POINTS
      Bank Accounts #xxxxxx2155,                AND AUTHORITIES IN SUPPORT
 14   #xxxxxx2058, #xxxxxx2171, and             OF MOTION TO STAY SEIZURE
      #xxxxxx1507,
 15                                             WARRANT
                          Defendants.
 16
 17
 18
            1.     I am an attorney licensed by the State of California, among others. I
 19
      am a partner with Barton, Klugman & Oetting, LLP, counsel for Anne Hawkins,
 20
      in her capacity as trustee for the Chiapas, Puebla, Oaxaca and Cuernavaca trusts
 21
      (collectively the “trusts”).
 22
            2.     The trusts had several bank accounts at USAA Savings Bank
 23
      (“USAA”). On November 29, 2018, USAA informed Ms. Hawkins that all of the
 24
      funds were transferred out of the trust accounts but did not tell Ms. Hawkins
 25
      where the funds were transferred. This was the first the trusts learned of a seizure
 26
      of funds from the bank accounts. At the time, USAA did not explain why the
 27
 28
                                                1                              18-mj-02881
                     RUBINER DECL. ISO POINTS AND AUTHORITIES IN SUPPORT OF
                               MOTION TO STAY SEIZURE WARRANT
Case 2:18-mj-02881-DUTY Document 9-2 Filed 01/16/19 Page 2 of 3 Page ID #:719



  1   funds were transferred out of the account. There was no advance notice that this
  2   seizure was going to take place.
  3         3.     Ms. Hawkins tried to get information from USAA and others about
  4   what happened but was unsuccessful. On December 6, 2018, Ms. Hawkins wrote
  5   USAA seeking clarification and received no response. Attached as Exhibit A is
  6   copy of her letter. USAA did not respond to the letter. Ms. Hawkins then
  7   retained me. In this exhibit and all other exhibits, I am redacting portions of the
  8   actual account numbers.
  9         4.     On December 28, 2018, I emailed a letter to Assistant United States
 10   Attorney John Kucera requesting an explanation as to what had happened to the
 11   trust’s funds. I also sent a letter to USAA requesting an explanation. A true and
 12   correct copy of my letter to AUSA Kucera is attached as Exhibit B.
 13         5.     Having not received a response from Mr. Kucera to my December
 14   28, 2018 letter, on January 4, 2019, I sent Mr. Kucera an email asking if the
 15   government would respond to my letter. Later that day, I received an email from
 16   Mr. Kucera with a copy of the seizure warrant’s face page. A true and correct
 17   copy of Mr. Kucera’s January 4, 2019 email to me, which contains my January 4,
 18   2019 email to him, is attached as Exhibit C.
 19         6.     I subsequently asked Mr. Kucera if he would provide me with a copy
 20   of the affidavit the government submitted in support of the search warrant. To
 21   date, Mr. Kucera has refused to provide me with a copy of the affidavit.
 22         7.     Attached as Exhibit D is a true and correct copy of a letter and
 23   attachment I received from USAA’s counsel on January 14, 2019.
 24         I declare under penalty of perjury under the laws of the United States of
 25   America that the foregoing is true and correct and that I executed this declaration
 26   on January 15, 2019.
                                                              /s/ John K. Rubiner
 27                                                         John K. Rubiner
 28
                                                2                               18-mj-02881
                    RUBINER DECL. ISO POINTS AND AUTHORITIES IN SUPPORT OF
                              MOTION TO STAY SEIZURE WARRANT
Case 2:18-mj-02881-DUTY Document 9-2 Filed 01/16/19 Page 3 of 3 Page ID #:720



  1
  2                            CERTIFICATE OF SERVICE
  3   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
  4          I am employed in the County of Los Angeles, State of California. I am
      over the age of 18 and not a party to the within action; my business address is
  5   350 South Grand Avenue, Suite 2200, Los Angeles, California 90071-3485.
  6         On January 16, 2019, I served the foregoing document(s) described as
      DECLARATION OF JOHN K. RUBINER IN SUPPORT OF POINTS AND
  7   AUTHORITIES IN SUPPORT OF MOTION TO STAY SEIZURE
      WARRANT on the interested party/ies in this action by placing a true and correct
  8   copy thereof enclosed in a sealed envelope addressed as follows:
  9    Nicola T. Hanna, US Atty                 Attorneys for Plaintiff
       Lawrence S. Middleton, Asst US Atty      United States of America
 10    Chief, Criminal Division                 Tel.: 213-894-3391
       Steve R. Welk                            Fax:    213-894-0142
 11    Assistant US Atty                        Email: john.kucera@usdoj.gov
       Chief, Asset Forfeiture Section
 12    John J. Kucera, Asst US Atty
       Asset Forfeiture Sectionth
 13    Federal Courthouse, 14 Floor
       312 No. Spring Street
 14    Los Angeles, CA 90012
 15
 16
 17
 18
 19
                    BY CM/ECF: The document was electronically served on the parties
 20   to this action via the mandatory United States District Court of California
      CM/ECF system upon electronic filing of above-described document.
 21
            Executed on January 16, 2019, at Los Angeles, California.
 22
           I declare under penalty of perjury under the laws of the State of California
 23   and United States of America that the foregoing is true and correct.
 24         I declare that I am employed in the office of a member of the bar of this
      Court at whose direction the service was made.
 25
 26                                                /s/ Michele E. Mason
                                                      MICHELE E. MASON
 27
 28
                                               3                              18-mj-02881
                    RUBINER DECL. ISO POINTS AND AUTHORITIES IN SUPPORT OF
                              MOTION TO STAY SEIZURE WARRANT
